Citation Nr: 1523099	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-02 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for residuals of broken toes of the right foot.

3.  Entitlement to service connection for residuals of broken toes of the left foot.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).

5.  Entitlement to aid and attendance allowance for the Veteran's spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2008, the RO granted service connection for PTSD and assigned a 30 percent rating effective March 16, 2006.  It also denied service connection for residuals of broken toes of the left foot.  In September 2008, the RO granted service connection for residuals of broken toes of the right foot and assigned a 0 percent rating effective August 4, 2008.  In July 2014, the RO denied an aid and attendance allowance for the Veteran's spouse.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) in an October 2014 videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

The evidence in this case suggests that the Veteran may be unemployable due to his service-connected disabilities, effectively raising a claim for a TDIU.  Although this claim has been adjudicated by the RO, the request for TDIU must be considered as it is part and parcel of the claim for an initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record).  Therefore, this issue has been included as part of the Veteran's appeal.

The Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems were reviewed in conjunction with these claims.

The issues of entitlement to a compensable rating for residuals of broken toes of the right foot, service connection for residuals of broken toes of the left foot, and an aid and attendance allowance for the Veteran's spouse, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 2, 2009, PTSD was manifested by difficulty getting along with others at work, sleep impairment, depressed mood, decreased motivation, anxiousness, and some memory impairment.  

2.  From that April 2, 2009, PTSD was characterized by disturbances in motivation and mood, increased social isolation and emotional detachment, brief suicidal ideation, occasional hallucinations, and GAF scores primarily between 51 and 60.

3.  The Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to April 2, 2009, the criteria for a rating higher than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  From April 2, 2009, the criteria for a 50 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2014).  

3.  From March 21, 2010, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.16 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  

With respect to his TDIU claim, the Veteran was provided with the relevant notice and information in a March 2014 letter.  With respect to this PTSD claim, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Id. at 490-91.  Moreover, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a November 2009 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The Veteran was allowed a meaningful opportunity to participate in the adjudication of the claim.  Even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's PTSD and assessing the impact of his service connected disabilities on his ability to maintain gainful employment.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).

The Veteran is currently assigned a 30 percent rating for his PTSD under Diagnostic Code 9411, which contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A higher 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

The record on appeal also contains Global Assessment of Functioning (GAF) scores.  As described in the DIAGNOSTIC AND STASTICAL MANUAL FOR MENTAL DISORDERS (DSM), GAF scores range from 1 to 100, depending on the level of a person's occupational and social functioning.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A.  Before April 2, 2009

Based on the evidence, a rating higher than 30 percent is not warranted prior to April 2, 2009, as the evidence during this period does not reflect an overall level of impairment consistent with a higher rating.

During a June 2008 VA examination, the Veteran reported that his mood was fair and energy was variable.  He denied any concentration problems, but acknowledged some irritability with his peers.  He denied any suicidal or homicidal ideation.  He attended church, had some friends in the area, and attended American Legion and VFW meetings when he could.  On examination, the Veteran was appropriately groomed.  Speech and psychomotor activity were unremarkable.  His mood was anxious and dysphoric, and his affect was appropriate.  Thought processes and content were unremarkable.  There were no delusions or hallucinations present.  The Veteran denied any panic attacks, and there was no evidence of obsessive behavior.  Remote memory was noted to be mildly impaired.   The Veteran has good impulse control, with no periods of violence.  The examiner assigned a GAF score of 70, and stated that the Veteran had only mild or transient symptoms that only affect occupational tasks during periods of significant stress.

VA records also dated June 2008 show the Veteran reported feeling depressed lately, and did not feel like doing much.  He reported that he was not sleeping well and got tired easily.  He also stated that his memory and concentration were poor.  On examination, his appearance and speech were normal.  His mood was anxious and dysphoric.  His affect is congruent and tense.  Thought processes were normal, but thought content was pessimistic.  There were no perceptual disturbances, and memory was intact.  The Veteran denied any suicidal or homicidal ideation.

Additional VA records from August 2008 show the Veteran reported bad dreams and occasional nervousness, but was not feeling depressed.  He spent his free time watching television.  On examination , he had appropriate grooming and motor activity.  His mood was euthymic and his affect was congruent.  Thought processes and content were normal, and he denied any suicidal or homicidal ideation.  There were no perceptual disturbances, and memory was intact.  Similar findings were recorded in November 2008, when the Veteran reported intermittent sleep difficulties, but denied any depression or panic attacks.

SSA records from March 2009 show the Veteran appeared with a normal affect and no memory deficit.  There was also no evidence of depression or suicidal ideation.  Cognitive function and stream of thought were adequate.

In view of the aforementioned evidence, the Board finds that, prior to April 2, 2009, the Veteran's PTSD was characterized by the following signs or symptoms: difficulty getting along with others at work, sleep impairment, depressed mood, decreased motivation, anxiousness, and some memory impairment.

The Board finds that these symptoms are similar to many of those contemplated by the currently assigned 30 percent rating.  In particular, the General Rating Formula lists, inter alia, depressed mood, anxiety, suspiciousness, and chronic sleep impairment, among the types of symptoms associated with a 30 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's PTSD for this particular period.  Id.

Notably, deficiencies must be "due to" the symptoms listed for a particular rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 50 and 70 percent levels contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 50 percent level.  Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  Here, the Veteran's depressed mood is expressly contemplated by the 30 percent criteria, which contemplates depressed mood.  38 C.F.R. § 4.130.  The Veteran is adequately compensated for that impairment.

The same holds true for the Veteran's sleep impairment and memory problems, as reflected in the June 2008 VA records.  The Veteran's 30 percent rating already compensates him for chronic sleep impairment and mild memory loss.  
 
The Board also finds that the Veteran's PTSD symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  This is supported by the examiner's finding that the Veteran had only mild or transient symptoms that only affect occupational tasks during periods of significant stress.  The examiner also assigned a GAF score of 70, which reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. His symptoms do not more closely approximate the types of symptoms contemplated by a 50 percent, 70 percent, or 100 percent rating, and therefore, an increased rating is not warranted for this period.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

B.  From April 2, 2009

Based on the evidence, a 50 percent rating, but not higher, is warranted as of April 2, 2009, as the evidence during this period reflects an increase in the Veteran's symptomatology and overall impairment.

SSA records dated April 2, 2009, show the Veteran denied having any suicidal ideation, but reported hearing people "talking in the background."  He also reported being in a depressed mood nearly every day.  He felt withdrawn with lost motivation, and had episodes of tearfulness.  He also reported intrusive thoughts and nightmares, difficulty concentrating, and irritability.  On examination, his mood and affect were restricted.  There was evidence of a thought disorder, and no indication of suicidal or homicidal ideation.  His remote memory was noted to be limited.  The evaluating physician assigned a GAF score of 60.

In VA records dated March 2010, the Veteran reported that he had a couple of panic attacks, and some suicidal ideation over the holidays.  He also reported that his short term memory was greatly impaired, and that he had experienced visual hallucinations for past 2 to 3 months.  On examination, the Veteran was fairly groomed, and his speech was clear and normal.  His mood was anxious and depressed.  There was no suicidal or homicidal ideation present.  Judgment and insight were intact.  The treating physician assigned a GAF score of 55.

In an October 2010 letter from the Orlando Vet Center, the Veteran's treating physician stated that the Veteran's symptoms were chronic and severe.  He was increasingly irritable, sad, anxious and confused.  He experienced sleep impairment, emotional detachment, impaired concentration, and lack of anger control.  His GAF was 44.

VA records dated January 2013 show the Veteran reported a moderate improvement in his mood, but continued to experience periods of depression and tearfulness.  He denied any hallucinations, delusion, or suicidal or homicidal ideation.  On examination, hygiene, speech and psychomotor activity were normal.  His mood was "coming along," and his affect was appropriate.  Thought processes were logical and goal-directed.  His GAF score was 51.  Additional records from February 2013 and April 2013 reflect similar findings and GAF scores, though the Veteran's mood in April 2013 was "stressed."

During a June 2014 VA examination, the Veteran reported having nightmares two to three times per week.  He had markedly diminished interest in participating in significant activities, and reported feelings of detachment from others.  He also described irritable behavior, including road rage.  He reported going to VFW meetings once a month, but denied having close friendships outside of family.  He had a good relationship with children.  On examination, the Veteran was adequately groomed and dressed, but minimally responsive during evaluation.  Thought processes were logical and goal directed.  Speech was normal.  His mood was anxious, and his affect was congruent.  He denied hallucinations, and there was no other evidence of thought disorder.  Memory tested within normal limits.  He denied any suicidal or homicidal ideation.  Additional VA records dated July 2014 reflect similar findings, and the treating physician noted that depression was "moderate."

An October 2014 letter from the Veteran's treating social worker and nurse practitioner stated that the Veteran continued to struggle with anxiety, irritability, a poor capacity to cope in stressful situations, and difficulty with concentration.

VA records from January 2015 show the Veteran reported sleeping fine.  He denied any hallucinations, delusions, or suicidal or homicidal ideation.  On examination, his hygiene and mood were fair.  His affect was euthymic and congruent.  Speech was clear.  There were no abnormal psychomotor movements.  Thought processes are normal.  Insight, judgment, and impulse control were fair.

In view of the aforementioned evidence, the Board finds that, as of April 2, 2009, the Veteran's PTSD was characterized by the following signs or symptoms: disturbances in motivation and mood, increased social isolation and emotional detachment, brief suicidal ideation, occasional hallucinations, and GAF scores primarily between 51 and 60.

The Board finds that these symptoms are similar to many of those contemplated by the 50 percent rating.  In particular, the General Rating Formula lists, inter alia, disturbances in motivation and mood and difficulty in establishing effective social and occupational relationships among the types of symptoms associated with a 50 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's PTSD for this particular period.  Id.

As discussed before, deficiencies must be "due to" the symptoms listed for a particular rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Veteran's PTSD during this period included an episode of suicidal ideation and reports of hallucinations, symptoms which are consistent with the higher 70 and 100 percent ratings.  However, the Board must look to the frequency, severity, and duration of the impairment associated with these symptoms.  Id.  Here, symptoms of suicidal ideation are only noted to have occurred once.  Hallucinations were noted in April 2009, March 2010 and September 2010, but denied thereafter.  Therefore, a higher rating is not warranted based on these symptoms.

Similarly, a GAF score of 44 was assigned in October 2010, which reflects serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  DSM at 46-47.  However, the remainder of the Veteran's scores during this period were 51 or greater, indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  This, too, is consistent with the herein assigned 50 percent rating.

C.  Extraschedular Consideration

In evaluating the Veteran's claim for higher ratings, the Board also has considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected PTSD in considering whether he is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the Rating Schedule for this disability shows the rating criteria reasonably describe his disability level and symptomatology, as discussed above.  That is, his symptoms of depression, nightmares, anxiety, suicidal ideation, hallucinations, irritability, and overall occupational and social impairment are contemplated by the rating criteria.  Indeed, as discussed earlier, the symptoms listed in Diagnostic Code 9411 are mere examples, not an exhaustive list, and it inherently contemplates a very broad range of manifestations.  There is no indication his PTSD results in any symptoms that fall so far outside the broad purview of the Rating Schedule as to render its application inadequate.  Therefore, an extraschedular rating is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).

The Veteran reported that he last worked as an electrician on March 20, 2010.  He worked 40 hours a week and earned $40,000.00 annually.  He also indicated that he had three years of college-level education.  See March 2014 VA Form 21-8940.

Since March 20, 2010, in light of the Board's action above, the Veteran is service-connected for PTSD at 50 percent; coronary artery disease at 10 percent prior to January 14, 2013, and 30 percent thereafter; ankylosis of the left thumb at 20 percent; tinnitus at 10 percent; hearing loss at 0 percent; residual coronary artery bypass graft (CABG) scar at 0 percent; residual thumb scar at 0 percent; and residuals of broken toes of the right foot at 0 percent (pending further adjudication as discussed below).  Therefore, he meets the schedular criteria for a TDIU.

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation as a result of such service-connected disabilities.  Notably, the record contains findings that the Veteran is unable to work due to multiple disabilities, both service-connected and nonservice-connected.  SSA records from April 2009 note that the Veteran's ability to work is limited not only by coronary artery disease and PTSD, but also hepatitis C, double knee replacements, deep vein thrombosis, chronic obstructive pulmonary disease (COPD), and a right arm amputation.  An October 2014 letter from VA personnel, and VA records dated February 2015,  also listed multiple sclerosis as a condition affecting employment.  By citing to both service-connected and nonservice-connected disabilities, these findings and opinions are not probative as to the issue of entitlement to a TDIU.

Nevertheless, the Board finds that the overall weight of the evidence generally supports the conclusion that the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  First, the evidence shows that the Veteran is not capable of physical employment.  He reported a history of working as an electrician for many years.  While his right arm amputation is not service-connected, he has ankylosis of the left thumb, in what is effectively his dominant extremity, thus limiting his capacity to work in his previous occupation.  A June 2014 VA examination noted that the Veteran wore a splint when not exercising his hand, and the examiner opined that this thumb condition would prevent physical employment, though not sedentary employment.  The Veteran's coronary artery disease, manifested by a metabolic equivalent of task (METs) level of 5-7 as of October 2013, would further limit physical employment.  It is unlikely that the Veteran would be able to return to his previous work as an electrician, or engage in another form of physical employment.

With respect to sedentary employment, the Board notes the Veteran's limited use of his left hand would impair even some sedentary occupations.   With respect to PTSD, an October 2014 letter from the Veteran's treating VA personnel noted that the psychotropic medication he uses to treat his condition impacts cognitive function.  A June 2014 VA examiner stated that PTSD symptoms would impair the Veteran's ability to work cooperatively and effectively with co-workers, albeit to a mild extent.  When viewed alongside the effect of the Veteran's tinnitus, and the fact that the Veteran does not have a history of engaging in any forms of sedentary employment, it is unlikely that he would be able to engage in such employment on account of his service-connected disabilities.  Therefore, a TDIU is granted effective March 21, 2010, the day after the Veteran's reported last period of employment.


ORDER

An initial rating, in excess of 30 percent for PTSD, prior to April 2, 2009, is denied.

An initial rating of 50 percent, but no greater, for PTSD, from April 2, 2009, is granted.

TDIU, from March 21, 2010, is granted.

REMAND

The remaining claims on appeal require additional development prior to adjudicating them on the merits.

With respect to the Veteran's claim for an initial compensable rating for his residuals of broken toes of the right foot, the Board notes that the record contains very little medical evidence regarding this condition.  A March 2013 x-ray noted mild degenerative joint disease of the first metatarsophalangeal joint, and mild to moderate degenerative joint disease of the midfoot.  There are no findings specific to residuals of broken toes, and it is not clear from the evidence whether the documented arthritis is among those residuals.  Notably, no VA examination was ever conducted with respect to this disability.  Therefore, on remand, a VA examination should be scheduled, and the examiner must identify all residuals associated with the Veteran's service-connected disability.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected residuals of broken toes of the right foot.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

With respect to the Veteran's claims for service connection for residuals of broken toes of the left foot, and an aid and attendance allowance for his spouse, these claims were denied in rating decisions dated July 2008 and July 2014, respectively.  In August 2008 and August 2014, following each denial, the Veteran filed a notice of disagreement contesting the denial.  However, no further action was taken with respect to either claim.

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the AOJ an opportunity to cure this defect.  Thereafter, the AOJ should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required and has no authority to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected residuals of broken toes of the right foot.  The claims file must be made available to the examiner, and the examiner should indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed.

For reference, the examiner is notified that the Veteran originally injured his foot in service when an engine brace was dropped in it in September 1969.  

The examiner must identify all residuals associated with this service-connected condition, including any arthritis, nonunion or malunion of the tarsal or metatarsal bones, or other findings.

If there is any malunion of the tarsal or metatarsal bones, the examiner must indicate the severity (mild, moderate, moderately severe, or severe).

2.  Then, readjudicate the Veteran's claim for a compensable rating for residuals of broken toes of the right foot.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow them an appropriate amount of time to respond before returning the case to the Board.

3.  Issue a Statement of the Case concerning the issues of entitlement to service connection for residuals of broken toes of the left foot, and entitlement to an aid and attendance allowance for the Veteran's spouse.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issues should they be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Cynthia M. Bruce
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


